***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. JAMES E.*
                   (SC 19711)
Rogers, C. J., and Palmer, McDonald, Robinson, D’Auria and Espinosa, Js.

                                  Syllabus

Convicted of, inter alia, the crime of risk of injury to a child in connection
   with an incident during which the defendant’s three year old child was
   present when he shot his cousin, D, the defendant appealed to the
   Appellate Court, which affirmed the trial court’s judgment. D was remod-
   eling the defendant’s kitchen floor when the defendant told D that he
   had to stop working so that the defendant could feed his child. The
   defendant and D argued while the child remained in close proximity,
   and, after the argument ended, the defendant retrieved a gun from an
   adjacent cabinet. He turned the gun past the child in order to face D
   and then engaged in a struggle with D for the gun, during which D was
   shot. The risk of injury count in the information and the defendant’s
   conviction on that count was based on his endangerment of the child’s
   life or limb. The Appellate Court affirmed the conviction on the basis
   of an uncharged theory of liability, namely, that the defendant had
   created a risk of harm to the mental health of the child. On the granting
   of certification, the defendant appealed to this court, and both the
   defendant and the state agreed on appeal that the Appellate Court had
   incorrectly upheld the conviction on the basis of the uncharged theory
   of liability. The state claimed, as an alternative ground for affirmance,
   that there was sufficient evidence to prove that the defendant had wil-
   fully caused his child to be placed in a situation in which her life or
   limb was endangered. Held that the state presented sufficient evidence
   from which the jury reasonably could have concluded that the defendant
   was guilty beyond a reasonably doubt of risk of injury to a child on the
   basis of the state’s alternative ground for affirmance: the jury reasonably
   could have found that the defendant, in using the gun as he did, created
   a situation that endangered the life or limb of his child, as the child
   was in close proximity to the struggle for and sudden firing of the gun,
   and the child was effectively placed in the line of fire when defendant
   turned the gun from the cabinet to face D; furthermore, the defendant
   had the requisite general intent to commit the crime of risk of injury
   to a child, as he intentionally took the gun from the cabinet, thereby
   escalating the argument with D, with knowledge that the child was in
   close proximity to his dangerous actions, which evidenced a reckless
   disregard for the consequences of those actions.
      Argued September 21—officially released December 12, 2017

                            Procedural History

   Substitute information charging the defendant with
two counts of the crime of assault of an elderly person
in the first degree and one count each of the crimes of
reckless endangerment in the first degree and risk of
injury to a child, brought to the Superior Court in the
judicial district of New Haven and tried to the jury
before B. Fischer, J.; verdict and judgment of guilty,
from which the defendant appealed to the Appellate
Court, DiPentima, C. J., and Keller and Sullivan, Js.,
which affirmed the trial court’s judgment, and the defen-
dant, on the granting of certification, appealed to this
court. Affirmed.
  Timothy H. Everett, assigned counsel, with whom
were Kevin Semataska, certified legal intern, and, on
the brief, Dennis Mautner, certified legal intern, for the
appellant (defendant).
   Sarah Hanna, assistant state’s attorney, with whom,
on the brief, were Patrick J. Griffin, state’s attorney,
and John Waddock, former supervisory assistant state’s
attorney, for the appellee (state).
                          Opinion

   ROGERS, C. J. The primary issue that we must resolve
in this certified appeal is whether the state presented
sufficient evidence from which the jury reasonably
could have concluded that the defendant, James E., was
guilty of risk of injury to a child in violation of General
Statutes § 53-21 (a) (1),1 when he retrieved and dis-
charged a firearm during a chaotic altercation with
another man in the vicinity of his three year old child.
The defendant appealed from the judgment rendered
in accordance with the jury’s guilty verdict to the Appel-
late Court, which affirmed the judgment of the trial
court because, inter alia, there was sufficient evidence
to support his conviction of risk of injury to a child
based on an uncharged mental health theory of liability.2
See State v. James E., 154 Conn. App. 795, 798, 112
A.3d 791 (2015). We granted the defendant’s petition
for certification to appeal,3 and, on appeal, the state
presented an alternative ground for affirmance: ‘‘There
was sufficient evidence to prove [that] the defendant
[was] guilty of risk of injury to a [child] because the
defendant wilfully or unlawfully caused or permitted a
three year old child to be placed in such a situation
that the life or limb of that child was endangered.’’4 The
defendant opposes this alternative ground, claiming
that the state also lacked sufficient evidence to support
his conviction under that theory. We agree with the
state on the alternative ground presented and, there-
fore, affirm the judgment of the Appellate Court.5
   The jury reasonably could have found the following
facts. The defendant and his three year old child lived
in an apartment rented from Douglas E., his cousin.
On the morning in question, the child was watching
television in the living room when the defendant
allowed Douglas E. and three others into the adjacent
kitchen through the back door to continue remodeling
work on the kitchen floor. An open doorway provided a
clear sight line between the living room and the kitchen.
   Around noon, the defendant brought the child into
the small kitchen and told Douglas E., seated at the
kitchen table, that everyone had to leave so he could
feed the child. Douglas E. objected, and the two argued.
During the argument, the child was standing next to
the defendant and near the doorway between the living
room and the kitchen, either inside the kitchen or within
‘‘a couple of feet’’ of it.
  After the argument ended, the defendant suddenly
approached and opened a kitchen cabinet by the living
room doorway. The defendant extracted a gun from
the cabinet and, according to the testimony of one eye-
witness, turned in the direction of the refrigerator as
he moved to face Douglas E., who was further inside
the kitchen. Because the refrigerator was located on
one end of the living room doorway and the cabinet
from which the gun was retrieved was located on the
other end, the direction of the defendant’s movement
toward the refrigerator caused him to turn across the
living room doorway, where the child was standing.
   Upon seeing the gun, even before it had ‘‘cleared the
cabinet,’’ Douglas E. ‘‘lunged’’ at the defendant, and they
‘‘scuffle[d],’’ ‘‘scrapping for [the gun].’’ The defendant
testified that Douglas E. ‘‘was yanking and pulling and
pushing it back towards [him] trying to yank it out of
[the defendant’s] hand . . . .’’ During the struggle,
shots were fired, and Douglas E. ended up lying on the
kitchen floor. Douglas E. testified that he did not recall
hearing any shots during the quick, frantic altercation
and realized he was shot only after he had exited the
house.
   After the gunshots, the child was crying, ‘‘[s]tanding
up in the living room’’ and close to the edge of the
kitchen floor tiles, while Douglas E. was on the kitchen
floor with the defendant standing over him holding the
gun to his head. As the defendant threatened to shoot
Douglas E. in the head, the child ‘‘was yelling, daddy,
don’t shoot that gun; daddy, don’t shoot that gun.’’ The
child then ‘‘[ran] to [the defendant], grabbed his leg,
and he picked up the [child] . . . and walked to the
front door,’’ ending the encounter.
   The defendant was charged by way of a long form
information with risk of injury to a child for endangering
his child’s ‘‘life or limb’’ pursuant to § 53-21 (a) (1),
along with other charges not at issue on appeal.6 He
was found guilty by a jury and subsequently sentenced.
On appeal, the Appellate Court upheld the jury’s guilty
verdict on the ground that it was supported by sufficient
evidence that the defendant had created ‘‘a risk of harm
to the mental health of the child,’’ a separate theory of
liability under § 53-21 (a) (1). State v. James E., supra,
154 Conn. App. 812. This appeal followed.
   Both parties agree that the Appellate Court incor-
rectly affirmed the defendant’s conviction on the basis
of an uncharged theory of liability, namely, risk of harm
to the mental health of the child. See footnote 2 of this
opinion. We agree. See State v. Padua, 273 Conn. 138,
148–49, 869 A.2d 192 (2005) (state required to prove
that defendant committed offense in manner described
in information; under § 53-21 [a] [1], situation likely to
injure child distinct from endangerment of child’s life
or limb). We therefore proceed to address the state’s
alternative ground for affirmance and the defendant’s
claim that the state failed to present sufficient evidence
for the jury to conclude beyond a reasonable doubt that
he ‘‘wilfully or unlawfully caused or permitted [his]
child to be placed in such a situation that [her] life or
limb . . . was endangered,’’ pursuant to § 53-21 (a) (1).
Specifically, the defendant alleges that the ‘‘evidence
did not establish that the child was in the room when
the shooting occurred, did not establish that the child
was in the line of fire of one of the shots, and did not
provide the jury with a basis upon which to conclude
that one of the bullets fired could have ricocheted so
as to endanger the child’s life or limb.’’ Accordingly,
the defendant alleges there was insufficient evidence
to establish that the child’s life was endangered and
that he acted with reckless disregard of this situation.
  When a criminal conviction is reviewed for the suffi-
ciency of the evidence, we apply a well established two-
part test. ‘‘First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt. . . .
   ‘‘[I]t does not diminish the probative force of the
evidence that it consists, in whole or in part, of evidence
that is circumstantial rather than direct. . . . It is not
one fact, but the cumulative impact of a multitude of
facts which establishes guilt in a case involving substan-
tial circumstantial evidence.’’ (Internal quotation marks
omitted.) State v. Na’im B., 288 Conn. 290, 296, 952
A.2d 755 (2008) ‘‘[I]ntent is often inferred from conduct
. . . and from the cumulative effect of the circumstan-
tial evidence and the rational inferences drawn there-
from.’’ (Internal quotation marks omitted.) State v.
Niemeyer, 258 Conn. 510, 518, 782 A.2d 658 (2001). ‘‘In
evaluating evidence, the [jury] is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . [Instead, the jury] may
draw whatever inferences from the evidence or facts
established by the evidence it deems to be reasonable
and logical. . . . It is axiomatic . . . that [a]ny [infer-
ence] drawn must be rational and founded upon the
evidence.’’ (Citation omitted; internal quotation marks
omitted.) State v. Na’im B., supra, 296–97.
   Section 53-21 (a) (1) provides in relevant part: ‘‘Any
person who . . . wilfully or unlawfully causes or per-
mits any child under the age of sixteen years to be
placed in such a situation that the life or limb of such
child is endangered, the health of such child is likely
to be injured or the morals of such child are likely to
be impaired, or does any act likely to impair the health
or morals of any such child . . . shall be guilty of . . .
a class C felony . . . .’’ In construing that statute, ‘‘we
long have recognized that subdivision (1) of § 53-21 [(a)]
prohibits two different types of behavior: (1) deliberate
indifference to, acquiescence in, or the creation of situa-
tions inimical to the [child’s] moral or physical welfare
. . . and (2) acts directly perpetrated on the person of
the [child] and injurious to his [or her] moral or physical
well-being. . . . Thus, the first part of § 53-21 [(a) (1)]
prohibits the creation of situations detrimental to a
child’s welfare, while the second part proscribes injuri-
ous acts directly perpetrated on the child.’’ (Citation
omitted; emphasis in original; internal quotation marks
omitted.) State v. Gewily, 280 Conn. 660, 668, 911 A.2d
293 (2006). We are concerned in this case with the
situation part of § 53-21 (a) (1).
   We have concluded that the situation part may be
supported by any of three alternative theories of poten-
tial liability, namely, endangerment to life or limb, likely
injury to health, or likely impairment to morals. See
State v. Payne, 240 Conn. 766, 772, 695 A.2d 525 (1997)
(noting that ‘‘the phrase ‘life or limb is endangered’
indicates the intent of the legislature to protect children
from conduct creating a risk of physical injury, and
. . . the phrase ‘morals likely to be impaired’ expresses
the legislature’s intent to prohibit conduct threatening
the morality of children, [and it follows, therefore, that]
the phrase ‘health is likely to be injured’ must include
the risk of injury to the mental health of a child’’),
overruled in part on other grounds by State v. Romero,
269 Conn. 481, 490, 849 A.2d 760 (2004).
   This court previously has recognized that, ‘‘[u]nder
the ‘situation’ [part] of § 53-21 [(a) (1)], the state need
not prove actual injury to the child. Instead, it must
prove that the defendant wilfully created a situation
that posed a risk to the child’s [life, limb] health or
morals. . . . The situation [part] of § 53-21 [(a) (1)]
encompasses the protection of the body as well as the
safety and security of the environment in which the
child exists, and for which the adult is responsible.’’
(Internal quotation marks omitted.) State v. Scruggs,
279 Conn. 698, 713, 905 A.2d 24 (2006). ‘‘The plain lan-
guage of the first part of § 53-21 indicates the legisla-
ture’s understanding that there is a broad class of
intentional conduct that can put a child’s well-being
seriously at risk without any physical contact by the
perpetrator.’’ State v. Payne, supra, 240 Conn. 774.
   The principle that no actual injury needs to be proved
is applicable to the ‘‘life or limb’’ theory of liability
under § 53-21 (a) (1). See State v. Holley, 144 Conn.
App. 558, 564, 72 A.3d 1279 (engaging in ‘‘physical alter-
cation’’ with five police officers in small room con-
taining sleeping child enabled jury to infer that
defendant ‘‘creat[ed] a situation likely to endanger that
child’s life or limb,’’ even when no actual injury is evi-
denced), cert. denied, 310 Conn. 946, 80 A.3d 907 (2013);
State v. VanAllen, 140 Conn. App. 689, 692–94, 59 A.3d
888 (evidence enabled jury to find that defendant ‘‘cre-
ated a situation that endangered the life and limb of
his [child]’’ by pointing loaded gun at mother’s head
while she sat in driver’s seat of car with her child in
rear passenger seat before pointing gun up and firing
shots into air several times), cert. denied, 308 Conn.
921, 62 A.3d 1134 (2013); State v. Davila, 75 Conn. App.
432, 437–38, 816 A.2d 673 (jury reasonably could have
concluded that defendant created situation that endan-
gered life or limb of children, who were not physically
injured, when defendant fired pistol into apartment
where children were present and bullet fragments were
found near where children were at time of shooting),
cert. denied, 264 Conn. 909, 826 A.2d 180 (2003), cert.
denied, 543 U.S. 897, 125 S. Ct. 92, 160 L. Ed. 2d 166
(2004).
   The defendant in the present case claims that there
was insufficient evidence to support the jury’s verdict
of guilty because the state failed to establish beyond a
reasonable doubt that the ‘‘child was in a place of danger
at the time that the defendant discharged his gun, i.e.,
shot his cousin.’’ He further contends that, ‘‘[i]f [the
child] was not [in a place of danger] . . . the defendant
was not proven to have acted in reckless disregard of
danger to her life or limb.’’ We conclude that, viewing
the evidence in the light most favorable to sustaining
the verdict, the jury’s guilty verdict was supported by
direct and circumstantial evidence establishing the
defendant’s guilt beyond a reasonable doubt of risk of
injury to a child pursuant to § 53-21 (a) (1).
   First, we disagree that there was insufficient evidence
to support a finding that the child was placed in danger.
Although no eyewitness testified as to the child’s exact
location during the fight, there was testimony that she
was located within a few feet of the living room doorway
immediately before and after the defendant removed
the gun from the cabinet and engaged in a physical
fight with Douglas E. over the gun. It would be reason-
able and logical for the jury to have found that the child
did not move during this quick, chaotic altercation, thus
supporting the conclusion that the child was in close
proximity to the kitchen. Further, testimony supported
the fact that the defendant swung his gun from the
cabinet, across the living room doorway where his child
was standing, to face Douglas E., which is an act that
would effectively have placed the child in the line of
fire at that time. Also, according to both the defendant
and Douglas E., during the physical fight, the gun was
yanked about and shots were fired suddenly. Thus, it
would be equally reasonable and logical for the jury to
have found beyond a reasonable doubt that the child’s
life or limb was endangered by the defendant’s use of
the gun, particularly in light of the chaotic, hand-to-
hand struggle that immediately ensued and the sudden
firing of the gun.7 In his testimony, even the defendant
expressed confusion over how the shots were actually
fired, stating: ‘‘I don’t recall me pulling the trigger,’’ and
‘‘[a]ll I know is the gun fired.’’ We conclude, on the
basis of this testimony and the reasonable inferences
that the defendant did not use and control the gun
responsibly, that the jury reasonably could have found
beyond a reasonable doubt that the defendant created
a situation that endangered the life or limb of his child
in violation of § 53-21 (a) (1).8
   In addition to proving that the defendant created a
dangerous situation, regardless of actual injury, § 53-21
(a) (1) also requires the state to prove that the defendant
‘‘wilfully or unlawfully [created that situation] . . . .
Conduct is wilful when ‘done purposefully and with
knowledge of [its] likely consequences.’ ’’ (Footnote
omitted.) State v. Na’im B., supra, 288 Conn. 297.
Because risk of injury to a child is a general intent
crime, proof of ‘‘[s]pecific intent is not a necessary
requirement . . . . Rather, the intent to do some act
coupled with a reckless disregard of the consequences
. . . of that act is sufficient to [establish] a violation of
the statute.’’ (Internal quotation marks omitted.) State
v. Sorabella, 277 Conn. 155, 172–73, 891 A.2d 897, cert.
denied, 549 U.S. 821, 127 S. Ct. 131, 166 L. Ed. 2d 36
(2006); see also State v. Patterson, 308 Conn. 835, 842–
43, 68 A.3d 83 (2013) (defendant’s conviction of risk of
injury to child where two year old died of dehydration
was supported by record because, even if harm was
not defendant’s intention, she ‘‘must have been aware
of and consciously disregarded a substantial and unjus-
tifiable risk that withholding liquids could cause the
victim harm’’ [internal quotation marks omitted]). As a
general intent crime, it is unnecessary for ‘‘the [defen-
dant to] be aware that his conduct is likely to impact
a child [under age sixteen].’’ (Internal quotation marks
omitted.) State v. Sorabella, supra, 173.
   Applying these principles to the present case, we
conclude that the state was not required to demonstrate
that the defendant intended to put his child at risk, but
only that he wilfully committed an act with a reckless
disregard for its consequences. We conclude that the
defendant’s intentional act of taking the gun from the
cabinet, thereby escalating the argument with Douglas
E. after the verbal argument had ended, with the knowl-
edge that the child was in close proximity to his danger-
ous actions, evidenced a reckless disregard for the
consequences of his actions sufficient to constitute the
requisite general intent. See, e.g., State v. VanDeusen,
160 Conn. App. 815, 836–37, 126 A.3d 604 (affirming
conviction because ‘‘evidence was . . . sufficient for
the jury reasonably to find that the defendant’s conduct
constituted a reckless disregard of the consequences
of her actions’’ and, therefore, was sufficient ‘‘to convict
the defendant of risk of injury to a child’’ when, with
knowledge that accomplice had handgun and intended
violence, defendant attempted to induce residents to
exit house before accomplice fired into house where
child was present), cert. denied, 320 Conn. 903, 127
A.3d 187 (2015); State v. Holley, supra, 144 Conn. App.
564 (finding that defendant’s conduct ‘‘demonstrated
a reckless disregard of the consequences’’ and, thus,
allowed jury reasonably to infer that he ‘‘create[d] a
situation likely to endanger [the] child’s life or limb,’’
given jury’s ‘‘common knowledge and experience’’ and
evidence that defendant knew child was asleep on bed
in room where he prevented police officers’ entry, and
he subsequently ‘‘refused to comply with verbal com-
mands’’ but, rather, ‘‘engaged five officers in a violent
struggle in close proximity to [the child]’’ [internal quo-
tation marks omitted]).
   Because the defendant in the present case created a
situation that endangered the life or limb of his child
and he had the requisite general intent, we conclude
that the state presented sufficient evidence from which
the jury reasonably could have concluded that the
defendant was guilty beyond a reasonable doubt of risk
of injury to a child. Accordingly, we affirm the judgment
of the Appellate Court on this alternative ground.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of the crime of risk of injury to a child, we decline to identify the
victim or others through whom the victim’s identity may be ascertained.
See General Statutes § 54-86e.
   1
     General Statutes § 53-21 (a) provides in relevant part: ‘‘Any person who
(1) wilfully or unlawfully causes or permits any child under the age of
sixteen years to be placed in such a situation that the life or limb of such
child is endangered, the health of such child is likely to be injured or the
morals of such child are likely to be impaired, or does any act likely to
impair the health or morals of any such child . . . shall be guilty of . . .
a class C felony . . . .’’
   2
     The long form information charged the defendant with, inter alia, risk
of injury to a child on the ground that he ‘‘did wilfully or unlawfully cause
or permit a child under the age of sixteen years to be placed in such a
situation that [her] life or limb was endangered, said conduct being in
violation of section 53-21 (a) (1) . . . .’’ The Appellate Court upheld that
conviction, but on the uncharged theory that ‘‘[t]he jury was free to determine
that the defendant’s shooting and threatening of the victim in the presence
of the child created a risk of harm to the mental health of the child.’’
(Emphasis added.) State v. James E., 154 Conn. App. 795, 812, 112 A.3d
791 (2015).
   3
     Our grant of the defendant’s petition for certification to appeal was
limited to the following issue: ‘‘Did the Appellate Court properly determine
that evidence was sufficient to prove the state’s allegation that the defendant
had caused or permitted a child ‘to be placed in such a situation that [her]
life or limb was endangered’ when the Appellate Court determined that
there was sufficient evidence to support an uncharged theory of risk of
injury to a child, i.e., that ‘the defendant’s conduct created a risk of harm
to the mental health of the child?’ ’’ State v. James E., 321 Conn. 921, 138
A.3d 282 (2016). On appeal, the defendant and the state agree that the
Appellate Court improperly relied upon an uncharged mental health theory
of liability in its conclusion that there was sufficient evidence to support
the defendant’s criminal conviction of risk of injury to a child. See footnote
2 of this opinion.
   4
     Pursuant to Practice Book § 84-11 (a), the state, as appellee, ‘‘may present
for review alternative grounds upon which the judgment may be affirmed
provided those grounds were raised and briefed in the [A]ppellate [C]ourt.’’
The state submitted this alternative ground under the charged ‘‘life or limb’’
theory of liability, which was raised and briefed in the Appellate Court.
   5
     We note that the only issue certified on appeal is with regard to the
defendant’s conviction of risk of injury to a child pursuant to § 53-21 (a)
(1), and, as such, we do not review the other issues addressed by the
Appellate Court.
   6
     The defendant was also charged with and convicted of two counts of
assault of an elderly person in violation of General Statutes § 52a-59a (a)
(1) and one count of reckless endangerment in the first degree in violation
of General Statutes § 53a-63 (a). The Appellate Court affirmed his conviction
as to those counts.
   7
     The state alleges that the child was in danger from bullet ricochets. We
do not need to evaluate this claim because we conclude that the eyewitness
testimony and the inferences reasonably drawn therefrom sufficiently estab-
lish that the location of the child was in close proximity to the gun and the
fight over said gun, endangering her life or limb.
   8
     In support of his argument that the state failed to prove the ‘‘life or
limb’’ theory in the present case, the defendant asserts that the facts in
State v. VanAllen, supra, 140 Conn. App. 689, and State v. Davila, supra,
75 Conn. App. 432, are distinguishable from the present facts because, in
those cases, ‘‘the evidence of danger to the life or limb stemmed from the
location of a child (or children) in the line of fire of a gun aimed by the
defendant.’’ In contrast, the defendant argues, ‘‘the evidence [in the present
case] did not place [his child] in the line of fire . . . .’’ We disagree. In
both VanAllen and Davila, contrary to the defendant’s assertions, no direct
evidence was presented to indicate that the gun was pointed at the child
or children in question. See State v. VanAllen, supra, 694 (without analyzing
possible bullet trajectories, Appellate Court concluded that jury reasonably
could have found that pointing gun into car where child was seated created
situation endangering life or limb of child); State v. Davila, supra, 437–38
(Appellate Court determined that jury reasonably could have concluded that
defendant created situation endangering life or limb of children despite lack
of evidence specifying how close to actual trajectory of bullets fired into
home children were at time of shooting). In support his ‘‘line of fire’’ analysis,
the defendant also relies on Commonwealth v. Brown, 605 Pa. 103, 115–16,
987 A.2d 699 (2009), cert. denied, 562 U.S. 844, 131 S. Ct. 76, 178 L. Ed. 2d
52 (2010), which applies a ‘‘zone of danger’’ test to evaluate the sufficiency
of the evidence to prove there was a ‘‘grave risk of death’’ to a bystander
as an aggravating factor during sentencing for a murder conviction, and
Hall v. Commonwealth, 468 S.W.3d 814, 829 (Ky. 2012), which referenced
case law in that jurisdiction stating that evidence is insufficient to support
a conviction for wanton endangerment when no evidence demonstrated
that a bullet was fired in the direction of the person supposedly endangered.
We note that this court has not previously used a zone of danger analysis
to interpret the risk of injury to a child statute, and we decline to do so
today. Moreover, we agree with the Appellate Court’s reasoning in State v.
Holley, supra, 144 Conn. App. 564, which makes it clear that evidence of
proximity to a physical altercation in close quarters, in and of itself, is
sufficient to establish danger to the life or limb of a child.